DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/27/2022 has been entered.  Claims 1, 5-6, 13, and 18-19 are pending in the application.  In view of the Amendment, and to correct a typographical error(s) in the in the Non-Final Rejection dated 03/29/2022, PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Non-Final Rejection dated 03/29/2022.  The new Non-Final Rejection office action is set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 13, and 18-19, is/are rejected under 35 U.S.C. 103 as obvious over Bae et al. (US 20180116667 A1) in view of Milliman (US 20150014393 A1) in view of Blumenkranz (US 20140088614 A1) and further in view of Shelton, IV et al. (US 20190201029 A1).
Regarding claim 1, Bae et al. discloses a reload assembly (30) comprising: a shell housing (100) including an outer housing portion (100/115) defining a cavity (space inside cover [0038-0039], fig. 4) and having a distal portion (120), a proximal portion (110, [0036-0039], figs. 1-3), the outer housing portion having a tubular extension (110, fig. 4), that forms a proximal-most portion of the proximal portion of the outer housing portion of the shell housing (figs. 3-4) and is configured to receive a distal portion (20) of a stapling device (figs. 1-4) and the proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing (figs. 3-4); the tubular extension of the shell housing supports a strain gauge (500 pressure/strain sensor [0047]) wherein the strain gauge is positioned such that when the reload assembly is clamped and fired, firing and clamping forces are translated through the shell housing and through the strain gauge ([0038-0057], figs. 3-4);
a staple cartridge (200) supported on the distal portion of the shell housing and having an annular configuration (figs. 1-4); a plurality of staples (S [0051]) received within the staple cartridge ([0038, 0051], figs. 3-4); a staple pushing member (300) supported within the cavity defined by the shell housing, the staple pushing member defining a through bore (figs. 3-4). Bae et al. also discloses a coupling mechanism (117/115) supported about the tubular extension (110) of the shell housing, the coupling mechanism adapted to secure the reload assembly to a surgical stapling device ([0039-0040], figs. 3-4).
Bae et al. states “the pressure sensor 500 may be, for example, a Force Sensing Resistor (FSR) sensor, a strain gauge, or a piezoelectric element, of course, all kinds of known pressure sensors may be employed without limitation thereto” [0047]
Bae et al. fails to disclose a knife carrier supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration and the strain gauge is molded into the tubular extension of the shell housing along with the coupling mechanism supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a stapling device.
Milliman teaches a similar a reload assembly (10/100) comprising: a shell housing (110/120) including a chip/transmitter assembly (900) connected to the tubular extension portion ([0112-0114], press-fit in tubular extension figs. 40-41); a staple cartridge (150) supported on the distal portion of the shell housing and having an annular configuration (110/120); a plurality of staples received within the staple cartridge (fig. 3); a staple pushing member (530/540) supported within the cavity defined by the shell housing, the staple pushing member defining a through bore (fig. 3); a knife carrier (420) supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife (440) supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration([0072-0080, 0115-0121], figs 1-3).
Blumenkranz teaches having a similar surgical system 10 having a shell housing (100) having outer housing portion (218) having a tubular extension (218a) that forms a proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing (figs. 4-5) with strain gauges (204/304) embedded or integral to the tubular extension of the shell housing (figs. 4-5) and on the outer housing portion as well in which forces are translated through the shell housing and through the strain gauges for sensing and feedback of forces and/or torques ([0060-0078], and teaches having the sensor mechanism (300) integrated with shaft (310) or slip on with any number or arrangement of axially separated sets or rings of strain gauges ([0049, 0070, 0078, 0084-0085] claims 16, 23, and 27, figs. 4-5).
Shelton, IV et al. teaches a surgical device (2000/215000 [0468-0508], figs. 82-93) having an extensions/stems (handle housing 217110 and actuators 217130 and 217140) with a strain gauge (strain gage circuits 217134 and 217144) molded or embedded into the extension/stem to measure tensile and tractive forces in the stem or part desired (change in resistance shell wall, [0508-0516], claim 1, figs. 90-93) and teaches having a coupling mechanisms  (2400, 7410 80322/80324) supported about a tubular extension (80323, 7400) of a shell housing (80322/80323, 6230 figs. 20-24, 77), the coupling mechanism adapted to secure a reload assembly to a stapling device (7000, [03500399-0400, 0451-0456], figs. 20, 23-24, and 71-77) and teaches having coupling mechanisms with electronics and sensors (223306A, 223306B) that are adapted to secure a reload assembly to a stapling device with a sealed coupling mechanism [0655-0667], fig. 138).
Given the suggestion and teachings of Bae et al. of having a tubular extension of the shell housing support a strain gauge to measure forces applied to the cartridge/shell, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Bae et al.’s circular stapler with including a conventional knife carrier supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration for cutting tissue as taught by Milliman and the strain gauge embedded into/on the exterior or interior of the tubular extension of the shell housing along with the coupling mechanism supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a stapling device to have the strain gauge on the exterior or interior of the tubular extension of the shell housing for better connection, measuring tissue and/or tensile and tractive forces in the extension as taught by Blumenkranz and the sensor/strain gauge molded or embedded in the tubular extension of the shell for better connection, for better connection, measuring tissue and/or tensile and tractive forces as taught by taught and evidenced by Shelton, IV et al.
Regarding claim 13, Bae et al. discloses a stapling device (figs. 1-2) comprising: a handle assembly (10/33/43, fig. 1); an adaptor assembly (20) having a proximal portion and a distal portion, the proximal portion supported on the handle assembly ([0034], figs. 1-2); and 
a reload assembly (30) including a shell housing (100), 
a staple cartridge (200), a plurality of staples (S [0038, 0051]), a staple pushing member (300), the shell housing including an outer housing portion defining a cavity (space inside shell housing [0038-0039], fig. 4) and having distal portion (120), a proximal portion (110), the outer housing portion including a tubular extension (110, fig. 4) that forms a proximal-most portion of the proximal portion of the outer housing portion of the shell housing and receives a distal portion of the adaptor assembly (20) the proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing;
the tubular extension of the shell housing supports a strain gauge (500 pressure/strain sensor [0047]) wherein the strain gauge is positioned such that when the reload assembly is clamped and fired, firing and clamping forces are translated through the shell housing and through the strain gauge ([0038-0057], figs. 3-4);
the staple cartridge supported on the distal portion of the shell housing and having an annular configuration, the plurality of staples received within the staple cartridge [0038, 0051], the staple pushing member (300) supported within the cavity defined by the shell housing and defining a through bore (figs. 3-4) and Bae et al. also discloses a coupling mechanism (117/115) supported about the tubular extension (110) of the shell housing, the coupling mechanism adapted to secure the reload assembly to a surgical stapling device ([0039-0040], figs. 3-4).
Bae et al. fails to disclose a knife carrier, and a knife, the knife carrier supported within the through bore of the staple pushing member and being movable between retracted and advanced positions, the knife supported on the knife carrier and being movable with the knife carrier between the retracted and advanced positions, the knife having an annular configuration and a coupling mechanism supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a stapling device.
Bae et al. fails to disclose a knife carrier supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration and the strain gauge is molded into the tubular extension of the shell housing along with the coupling mechanism supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a stapling device.
Milliman teaches a similar a reload assembly (10/100) comprising: a shell housing (110/120) including a chip/transmitter assembly (900) connected to the tubular extension portion ([0112-0114], press-fit in tubular extension figs. 40-41); a staple cartridge (150) supported on the distal portion of the shell housing and having an annular configuration (110/120); a plurality of staples received within the staple cartridge (fig. 3); a staple pushing member (530/540) supported within the cavity defined by the shell housing, the staple pushing member defining a through bore (fig. 3); a knife carrier (420) supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife (440) supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration([0072-0080, 0115-0121], figs 1-3).
Blumenkranz teaches having a similar surgical system 10 having a shell housing (100) having outer housing portion (218) having a tubular extension (218a) that forms a proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing (figs. 4-5) with strain gauges (204/304) embedded or integral to the tubular extension of the shell housing (figs. 4-5) and on the outer housing portion as well in which forces are translated through the shell housing and through the strain gauges for sensing and feedback of forces and/or torques ([0060-0078], and teaches having the sensor mechanism (300) integrated with shaft (310) or slip on with any number or arrangement of axially separated sets or rings of strain gauges ([0049, 0070, 0078, 0084-0085] claims 16, 23, and 27, figs. 4-5).
Shelton, IV et al. teaches a surgical device (2000/215000 [0468-0508], figs. 82-93) having an extensions/stems (handle housing 217110 and actuators 217130 and 217140) with a strain gauge (strain gage circuits 217134 and 217144) molded or embedded into the extension/stem to measure tensile and tractive forces in the stem or part desired (change in resistance shell wall, [0508-0516], claim 1, figs. 90-93) and teaches having a coupling mechanisms  (2400, 7410 80322/80324) supported about a tubular extension (80323, 7400) of a shell housing (80322/80323, 6230 figs. 20-24, 77), the coupling mechanism adapted to secure a reload assembly to a stapling device (7000, [03500399-0400, 0451-0456], figs. 20, 23-24, and 71-77) and teaches having coupling mechanisms with electronics and sensors (223306A, 223306B) that are adapted to secure a reload assembly to a stapling device with a sealed coupling mechanism [0655-0667], fig. 138).
Given the suggestion and teachings of Bae et al. of having a tubular extension of the shell housing support a strain gauge to measure forces applied to the cartridge/shell, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Bae et al.’s circular stapler with including a conventional knife carrier supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration for cutting tissue as taught by Milliman and the strain gauge embedded into/on the exterior or interior of the tubular extension of the shell housing along with the coupling mechanism supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a stapling device to have the strain gauge on the exterior or interior of the tubular extension of the shell housing for better connection, measuring tissue and/or tensile and tractive forces in the extension as taught by Blumenkranz and the sensor/strain gauge molded or embedded in the tubular extension of the shell for better connection, for better connection, measuring tissue and/or tensile and tractive forces as taught by taught and evidenced by Shelton, IV et al.
Regarding claims 5-6 and 18-19, Bae et al. discloses a staple actuator (310/35 [0042], figs. 3-4), the staple actuator positioned within the cavity defined by the shell housing in abutting relation to the staple pushing member (300), the staple actuator movable from a retracted position to an advanced position to move the staple pushing member from its retracted position to its advanced position wherein the staple cartridge defines an annular array of staple pockets [0038-0042] and the staple pushing member includes a plurality of fingers (320) that are received within the annular array of staple pockets, each of the plurality of staples received within one of the annular array of staple pockets such that movement of the staple pushing member from its retracted position to its advanced position ejects the plurality of staples from the staple cartridge ([0042], figs 1-4).  Milliman also teaches a coupling mechanism (30/120 and/or 803) supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a surgical stapling device (figs. 3 and 35-39), a staple actuator (530), the staple actuator positioned within the cavity defined by the shell housing in abutting relation to the staple pushing member (540), the staple actuator movable from a retracted position to an advanced position to move the staple pushing member from its retracted position to its advanced position wherein the staple cartridge defines an annular array of staple pockets and the staple pushing member includes a plurality of fingers (546) that are received within the annular array of staple pockets, each of the plurality of staples received within one of the annular array of staple pockets such that movement of the staple pushing member from its retracted position to its advanced position ejects the plurality of staples from the staple cartridge ([0072-0080, 0115-0121], figs 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 13, and 18-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731